Exhibit 10.5 1 RIGHTS AGREEMENT THIS RIGHTS AGREEMENT, dated as of (the "Agreement"), is between MAXXAM INC., a Delaware corporation (the "Company"), and , an officer or employee of the Company and/or of one or more of its subsidiaries (the "Grantee"). The Section 162(m) Compensation Committee of the Company's Board of Directors (the "Committee") has determined that the objectives of the Company's 1994 Omnibus Employee Incentive Plan (the "Plan") will be furthered by granting to the Grantee certain rights pursuant to the Plan. In consideration of the foregoing and of the mutual undertakings set forth in this Agreement, the Company and the Grantee agree as follows: Section 1.Grant. 1.1The Company hereby grants to the Grantee non-qualified stock options (the "Options"), with such Options having tandem stock appreciation rights ("SARs"), in connection with shares of the Company's common stock, $.50 par value (the "Common Stock"). The Options and tandem SARs shall be collectively referred to hereinafter as the "Rights." 1.2The appreciation base per share of Common Stock covered by the Rights is $, which was the Fair Market Value per share of the Company's Common Stock on the date of this Agreement. Section 2.Exercisability. 2.1No portion of the Rights shall become exercisable prior to the first anniversary of the date of this Agreement. 2.2The Rights shall become exercisable with respect to 20% of the Rights initially subject thereto on the first anniversary of the date of this Agreement, and with respect to an additional 20% of such Rights on each of the second, third, fourth and fifth anniversaries of the date of this Agreement, so that all of the Rights covered hereby shall become exercisable in full on such fifth anniversary. 2.3The Rights maybe partially exercised from time to time within the percentage limitations on exercisability set forth in Section 2.2 above. 2.4The Rights shall expire and cease to be exercisable 10 years after the date of this Agreement, or on such earlier date as may be provided for herein or in accordance with the terms of the Plan. Page 1 of 4 2.5The exercise of Options or SARs which comprise the Rights shall have the effect described in Section 8.3 of the Plan. Section 3.Method of Exercise of Options. 3.1The Option maybe exercised only by the giving of written notice to the Company, which notice shall state the election to exercise the Option and the number of whole shares of Common Stock with respect to which the Option is being exercised.
